[ex103jllq2201610q001.jpg]
- 1 - JONES LANG LASALLE INCORPORATED FORM OF RESTRICTED STOCK UNIT AGREEMENT
(Under the Amended and Restated Stock Award and Incentive Plan) Non-Executive
Directors [INSERT YEAR] Annual Grant THIS RESTRICTED STOCK UNIT GRANT
(“Restricted Unit Grant”), dated as of [INSERT DATE] (the “Grant Date”), is made
by JONES LANG LASALLE INCORPORATED (the “Company”), to [INSERT GRANTEE NAME]
(the “Grantee”), as Restricted Stock Units (“Units”) pursuant to the Company’s
Amended and Restated Stock Award and Incentive Plan (the “Plan”). The following
table sets out the basic information regarding this Restricted Unit Grant, and
Appendix A sets out the terms and conditions of this Restricted Unit Grant. This
Restricted Unit Grant is subject to such terms and conditions and to the further
terms and conditions contained in the Plan. For purposes of this Agreement, all
capitalized terms not otherwise defined herein shall have the meanings assigned
to them in Appendix A or in the Plan. By accepting this Restricted Unit Grant,
the Grantee accepts all such terms and conditions. 1. Number of shares of Stock
with respect to which Grantee is granted Restricted Stock Units [INSERT NUMBER
OF SHARES] 2. Grant Price Per Share US $[INSERT GRANT PRICE] (Closing Price on
Grant Date) 3. Time of vesting and issuing of Restricted Unit Grant (i) One half
of the Restricted Unit Grant (equal to [___] Units) shall vest, and shares of
Stock shall be issued, on [INSERT 18- MONTH ANNIVERSARY], and the remaining half
of the Restricted Unit Grant (equal to [_____] Units) shall vest, and shares of
Stock shall be issued, on [INSERT 3 YEAR ANNIVERSARY DATE], in each case subject
to earlier vesting as set forth in Section 4 below. 4. Effect of termination of
Board Service on vesting (i) Termination by Reason of Death, Total and Permanent
Disability, or Special Circumstances – this Restricted Unit Grant shall continue
to vest in accordance with Item 3 above (in the case of Death, vesting shall be
for the benefit of the decedent’s estate). (ii) Termination by Reason of (1)
Retirement or (2) being willing to be re-nominated but not



--------------------------------------------------------------------------------



 
[ex103jllq2201610q002.jpg]
-2- being re-nominated by the Board; or seeking re-election but not being
re-elected by the shareholders at the end of a term of service – this Restricted
Unit Grant shall become fully vested and shares of Stock shall be issuable the
earlier of (x) the date of the approved Retirement, (y) the date of the Annual
Meeting at which re-nomination or re-election failed to occur or (z) in
accordance with Item 3 above. (iii) Voluntarily deciding not to stand for re-
election at an annual meeting of shareholders; voluntary resignation prior to
the end of an elected term of service; or termination for Cause – (1) one-third
of the total number of shares of Stock comprising this Restricted Stock Unit
that was originally granted (minus the number of shares that may have already
vested) shall vest for each full calendar year that has elapsed between the
Grant Date and the date of voluntarily not standing for re- election, the
voluntary resignation or termination for Cause and (2) the remaining portion of
this Restricted Unit Grant which does not vest in accordance with the foregoing
schedule shall not vest and such remaining shares of Stock shall not be issued,
but shall be forfeited. For avoidance of doubt, the full calendar year rule
shall be satisfied in the event of not standing for re- election regardless of
the actual date of the subsequent related annual meeting.



--------------------------------------------------------------------------------



 
[ex103jllq2201610q003.jpg]
-3- APPENDIX A JONES LANG LASALLE INCORPORATED RESTRICTED STOCK UNITS AGREEMENT
TERMS AND CONDITIONS 1. DEFINITIONS (i) “Cause” means failure to perform the
Grantee’s responsibilities as a member of the Board of Directors of the Company
in good faith, poor performance, falsification of Company records, theft,
failure to cooperate with an investigation, use or distribution on the premises
of the Company or any of the Company’s subsidiaries of illegal drugs, or
conviction of any crime against the Company, any of the Company’s subsidiaries
or any of their employees. (ii) “Data” means personal information about the
Grantee, including the Grantee’s name, home address and telephone number, date
of birth, social security number or identification number, salary, nationality,
job title, any shares or directorships held in the Company, details of any other
entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the purpose of managing and
administering the Plan. (iii) “Retirement” means termination of service on the
Board by the Grantee (other than by death or Total and Permanent Disability)
under the terms set forth or agreed to by the Board of Directors or the
Committee, in their sole discretion. (iv) “Special Circumstances” means such
circumstances as shall be determined solely by the Board of Directors or the
Committee. (v) “Stock” means shares of the common stock, par value $0.01 per
share, of the Company. (vi) “Total and Permanent Disability” means a disability
qualifying the Grantee (or that would qualify if he or she were enrolled) to
receive benefits under the applicable total and permanent disability income plan
provided by the Company or the subsidiary of the Company which employs the
Grantee. 2. ACKNOWLEDGMENT AND WAIVER By entering into this Restricted Stock
Unit Agreement, the Grantee acknowledges that: (i) the Plan is discretionary in
nature and may be amended, suspended or terminated by the Company at any time
and the Company, in its discretion, shall have the power and authority to (a)
determine which (if any) individuals rendering services or employed outside the
United States are eligible to participate in the Plan; (b) determine which
non-United States-based operations (e.g., subsidiaries, branches, representative
offices) participate in the Plan; (c) modify the terms and conditions of any
Restricted Unit Grants made to such eligible individuals, or with respect to



--------------------------------------------------------------------------------



 
[ex103jllq2201610q004.jpg]
-4- such non-United States-based operations; and (d) establish sub-plans,
modified exercise, payment and other terms and procedures to the extent deemed
necessary or desirable by the Company; (ii) this Restricted Unit Grant is a
one-time benefit which does not create any contractual or other right to receive
future grants of Restricted Stock Units, or benefits in lieu of Restricted Stock
Units; (iii) all determinations with respect to any such future grants,
including, but not limited to, the times when Restricted Unit Grants shall be
granted, the number of shares subject to each Restricted Unit Grant, the grant
price, and the time or times when each Restricted Unit Grant shall be issuable,
will be at the sole discretion of the Company; (iv) the Grantee’s participation
in the Plan shall not create a right to further employment with the Company and
shall not interfere with the ability of the Company, the Board of Directors or
the shareholders of the Company to terminate the relationship at any time with
or without cause; (v) the Grantee’s participation in the Plan is voluntary; (vi)
the future value of the underlying shares of Stock is unknown and cannot be
predicted with certainty and if the value of the underlying Stock decreases in
value, so will the value of this Restricted Unit Grant; (vii) this Restricted
Unit Grant has been granted to the Grantee in the Grantee’s status as a member
of the Board of Directors of the Company, and can in no event be understood or
interpreted to mean that the Company is the Grantee’s employer or that the
Grantee has an employment relationship with the Company; (viii) the ultimate
liability for any and all tax, social insurance and any other payroll tax
(“tax-related items”) withholding and reporting obligations are and remain the
Grantee’s responsibility and liability and that the Company (i) makes no
representations nor undertakings regarding treatment of any tax-related items in
connection with any aspect of the Restricted Unit Grant, including the grant,
vesting or issuance of the Restricted Stock Units and the subsequent sale of
Stock acquired; and (ii) does not commit to structure the terms of the grant or
any aspect of this Restricted Unit Grant to reduce or eliminate the Grantee’s
liability regarding tax-related items; and (ix) the terms and conditions of this
Restricted Unit Grant shall be governed by and construed in accordance with the
laws of the State of Illinois, USA, without taking into account any conflicts of
laws provisions. 3. NON-TRANSFERABILITY This Restricted Unit Grant is
non-transferable otherwise than by the laws of descent and distribution on
death. 4. ISSUANCE OF RESTRICTED STOCK UNITS/DIVIDENDS AND STOCK SPLITS Subject
to such rules as may be adopted by the Company and to the discretion of the
Company, this Restricted Unit Grant may be paid in an equal number of shares of
Stock or in cash in the amount of the fair market value of the Restricted Stock
Units based upon the closing price of Stock on the New York Stock Exchange on
the trading day immediately preceding the day on which the Restricted Stock
Units vest. Dividends, if any, paid with respect to Restricted Stock



--------------------------------------------------------------------------------



 
[ex103jllq2201610q005.jpg]
-5- Units prior to vesting may be paid in cash or, in the Company’s discretion,
may be reinvested in additional Restricted Stock Units having the same vesting
date, and additional Restricted Stock Units will be received by the Grantee in
the case of a Stock split or Stock dividend. 5. DATA PRIVACY CONSENT The Grantee
consents to the collection, use and transfer of Data as described in this
paragraph. The Grantee understands that the Company and/or its Subsidiaries will
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of the Grantee’s participation in the Plan or any
other plan of the Company (through this Restricted Unit Grant and any other
award which may have been or be in the future granted under the Plan or any such
other plan), and that the Company and/or any of its Subsidiaries may each
further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan or any other plan of
the Company. The Grantee understands that these recipients may be located in the
European Economic Area, or elsewhere, such as the United States or Canada. The
Grantee authorizes them to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing the Grantee’s participation in the Plan or any other plan of the
Company (through this Restricted Unit Grant and any other award which may have
been or be in the future granted under the Plan or any such other plan),
including any requisite transfer to a broker or other third party with whom the
Grantee may elect to deposit any Stock acquired upon issuance of Stock in
accordance with this Restricted Unit Grant or any other award and such Data as
may be required for the administration of the Plan or any other plan of the
Company and/or the subsequent holding of Stock on his or her behalf. The Grantee
understands that he or she may, at any time, view Data, require any necessary
amendments to it or withdraw the consents herein in writing by contacting his or
her local Human Resources representative. Withdrawal of consent may, however,
affect Grantee’s ability to realize benefits from this Restricted Unit Grant or
other awards.



--------------------------------------------------------------------------------



 